Citation Nr: 0918205	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-38 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for neurogenic bladder, 
claimed as secondary to Agent Orange exposure and/or service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to 
September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

By way of background, the Veteran's claim was remanded for 
further procedural and evidentiary development in February 
2008.  After completing the requested development to the 
extent possible, the Appeals Management Center (AMC) 
readjudicated the claim, as reflected by a February 2009 
supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.


FINDING OF FACT

Medical evidence fails to link the Veteran's neurogenic 
bladder to an injury or disease incurred in service, as 
secondary to or aggravated by the Veteran's service-connected 
diabetes mellitus, or secondary to Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for neurogenic bladder 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in June 2005, which was sent prior to the 
initial adjudication of the Veteran's claim and which 
informed the Veteran of the criteria for establishing both 
direct service connection and presumptive service connection 
based on herbicide exposure.  

With respect to the duty to assist, the Veteran's service and 
private treatment records have been obtained, as well as all 
records identified by the Veteran for which the Veteran 
submitted a records release authorization form.  The Board 
notes that pursuant to the February 2008 Board decision's 
remand instructions, the AMC contacted the Veteran and 
requested that he complete and return the appropriate forms 
allowing the AMC to obtain the Veteran's private treatment 
records prior to 1993.  However, the Veteran failed to 
complete and return those authorization forms.  The Veteran 
was afforded two VA genitourinary examinations during the 
pendency of the instant claim, and he was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his neurogenic bladder is the 
result of his exposure to Agent Orange while serving in the 
Republic of Vietnam, or alternatively, that his condition is 
secondary to his service-connected diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for increased in disability caused by a service 
connected disorder.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

As to the specific contention that the veteran was exposed to 
Agent Orange, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).   

The Veteran's claims file reflects that he is currently 
diagnosed with neurogenic bladder, satisfying the service 
connection requirement of evidence of a current disability.  
Thus, the relevant inquiry is whether the Veteran's 
neurogenic bladder is attributable to service.

The Veteran's service treatment records contain no references 
to or complaints of a urological disorder, and his 
genitourinary system was found to be normal at separation.

Post-service, the first evidence of the Veteran's urological 
disorder is in a December 1993 private treatment record, 
which reflects the Veteran's report that his symptoms began 
approximately one year prior to the date of this treatment, 
and a January 1994 private treatment record reflects the 
Veteran's report that the first urinary tract infection was a 
few years before the date of this treatment.  

The Veteran underwent a VA genitourinary examination in 
September 2005.  After examining the Veteran, the examiner 
diagnosed him with neurogenic bladder; however, the 
examination report does not contain a medical opinion 
regarding the etiology of the Veteran's neurogenic bladder or 
its relationship to service.

To address the etiology of the Veteran's neurogenic bladder, 
the Veteran underwent a second VA genitourinary examination 
in December 2008.  After examining the Veteran, the examiner 
opined that the Veteran's neurogenic bladder was less likely 
than not related to service or exposure to Agent Orange.  In 
support of his opinion, the examiner stated that the 
Veteran's service treatment records reflect no evidence of a 
urologic condition, and there is no evidence that Agent 
Orange causes bladder dysfunction.  Moreover, the examiner 
stated that while diabetes mellitus can cause a neurogenic 
bladder, there is no evidence that the Veteran's diabetes 
mellitus caused his neurogenic bladder as his neurogenic 
bladder condition significantly predates his diabetes 
mellitus.  Furthermore, the examiner opined that he could not 
find any reference to a worsening of neurogenic bladder due 
to diabetes mellitus in his medical research.

Turning first to the issue of whether the Veteran's 
neurogenic bladder is directly related to service, the Board 
notes that the Veteran had no urologic complaints in service 
and no urologic disability evidenced at discharge.  Moreover, 
the first treatment of record for his condition is in 1993, 
and the Veteran's treatment records from that time reflect 
that he first began experiencing the symptoms of his 
condition in the early 1990's, more than 20 years after his 
discharge from service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (Service 
connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).  Finally, the only medical opinion of record fails 
to relate the Veteran's condition to service, and the Board 
finds that this conclusion is consistent with the evidence of 
record.

Turning next to the Veteran's contention that his neurogenic 
bladder is secondary to his diabetes mellitus, the Board 
notes that the Veteran's diabetes mellitus was diagnosed in 
October 2002 (as referenced in the Board's February 2008 
decision), many years after the manifestation of the 
Veteran's urological condition.  Furthermore, the VA examiner 
opined that the Veteran's neurogenic bladder was not related 
to his service-connected diabetes mellitus, and the Veteran 
has not offered a medical opinion relating his neurogenic 
bladder to his diabetes mellitus.

Turning next to whether the Veteran's service-connected 
diabetes mellitus aggravated his neurogenic bladder, the VA 
examiner conducted research and found no evidence to support 
such a theory, and the claims file is void of any medical 
opinion suggesting such an aggravation.

Finally, the Board notes that although the Veteran had  
service in the Republic of Vietnam, thereby making him 
eligible for presumptive service connection based on 
herbicide exposure, neurogenic bladder is not among the 
diseases for which presumptive service connection due to 
herbicide exposure may be awarded, and the December 2008 VA 
examination report reflects that examiner's opinion that 
there is no evidence suggesting that Agent Orange exposure 
causes bladder dysfunction.

In sum, the preponderance of the evidence fails to 
demonstrate that the Veteran's neurogenic bladder is directly 
attributable to service, is secondary to his service-
connected diabetes mellitus, was aggravated by his service-
connected diabetes mellitus, or is secondary to Agent Orange 
exposure.  Accordingly, a basis upon which to grant service 
connection has not been presented, and the Veteran's appeal 
is therefore denied.


ORDER

Service connection for neurogenic bladder, claimed as 
secondary to Agent Orange exposure and/or service-connected 
diabetes mellitus, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


